SMITH, Justice:
George Edward Mitchell, a sixteen-year-old boy, was indicted for manslaughter in connection with a fatal stabbing in Leake County. He was tried and convicted of that crime in the Leake County Circuit Court and sentenced to serve a term of fifteen years in the penitentiary.
The appellant points out, and the Attorney General concedes, on behalf of the State of Mississippi, that this case, both as to its factual background and as to the procedure followed, is indistinguishable in any of its material aspects from the case of Walker v. State, 235 So.2d 714 (Miss. 1970). A careful review of the record forces us to agree.
*92As in Walker, the judgment of conviction is reversed and the case is returned to the circuit court with directions that it be remanded to the proper youth court to be dealt with, after due notice, as required by statute.
Reversed and remanded.
GILLESPIE, P. J., and RODGERS, PATTERSON and ROBERTSON, JJ., concur.